TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00069-CV


                              Charles R. Randy Turner, Appellant

                                                  v.

                    Aquaplex, Inc. and James Edward Jones, Jr., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-03-004287, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Charles R. Randy Turner has filed a motion to dismiss this appeal. He

certifies that he has conferred with all parties and there is no opposition to the motion. Accordingly,

we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: February 20, 2015